Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online 

Claims 52-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. US 9,860,596. 
Claims 52-71 of the instant application are anticipated by patent claims 1-12 in that claims 1-12 of the patent contains all the limitations of claims 52-71 of the instant application. Claims 52-71 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

Instant Application 17/112,253
Patent No.: US 9,860,596

52. A method comprising: 















receiving a selection of a media asset identifier corresponding to a media asset while a first viewing profile is a selected profile; 





in response to detecting that metadata of the media asset does not match metadata of the first viewing profile, generating for display a prompt comprising: 



a first selectable option to view the media asset and update the first viewing profile based on the metadata of the media asset; and 






a second selectable option to change the selected profile to a second viewing profile, wherein the metadata of the media asset matches metadata of the second viewing profile.



































Claims 53-71 are rejected similarly to claim 1.


1. A method for preventing corruption of a first user viewing profile for a first user of a user device by detecting that a user selected media asset by the first user is orthogonal to viewing habits of the first user and subsequently excluding the user selected media asset from the first user viewing profile, comprising: 
receiving, at the user device and from a remote server, the first user viewing profile including a first plurality of media assets; 



receiving a selection to view a media asset on the user device; retrieving one or more metadata tags corresponding to the media asset; determining whether the media asset is consistent with the first user viewing profile by applying the first set of rules to the one or more metadata tags; and 


in response to determining that the media asset is not consistent with the first user viewing profile: 


retrieving, from the remote server, a second user viewing profile for a second user of the user device, wherein the second user viewing profile includes a second plurality of media assets and associated with a second set of rules; 



in response to determining that the media asset is consistent with the second user viewing profile: 
updating the second user viewing profile to include the media asset in the second plurality of media assets; and 

updating the second set of rules for the second user viewing profile based on the updated second plurality of media assets; 

in response to determining that the media asset is not consistent with the second user viewing profile: 

generating for display a prompt  requesting confirmation from the first user whether to proceed with the selected media asset; 



generating for display another prompt  requesting a passcode from the first user; 

receiving the passcode; 

in response to the passcode being incorrect, generating for display the media asset but preventing the media asset from being included in the first user viewing profile; 


in response to the passcode being correct, generating for display the media asset and including the media asset in the first user viewing profile.



Claims 52-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of U.S. Patent No. US 10,893,328. 


Instant Application 17/223,661
Patent No.: US 10,893,328

52. A method comprising: 


receiving a selection of a media asset identifier corresponding to a media asset while a first viewing profile is a selected profile; 














in response to detecting that metadata of the media asset does not match metadata of the first viewing profile, generating for display a prompt comprising: 



















a first selectable option to view the media asset and update the first viewing profile based on the metadata of the media asset; and 





a second selectable option to change the selected profile to a second viewing profile, wherein the metadata of the media asset matches metadata of the second viewing profile.




Claims 53-71 are rejected similarly to claim 1.



1. A method for preventing profile corruption, comprising: 

receiving input indicating selection of a first user viewing profile as a profile of a first user currently consuming media assets via a user device; receiving a selection to view a media asset on the user device; retrieving one or more metadata tags corresponding to the media asset; 

comparing the one or more metadata tags with the first selected user viewing profile and a second unselected user viewing profile, the first selected user viewing profile comprising metadata tags corresponding to a first plurality of media assets and the second unselected user viewing profile 

in response to determining that the one or more metadata tags match the second unselected user viewing profile: identifying the media asset as a corrupting media asset for the first selected user viewing profile; 

preventing the first selected user viewing profile from being updated to include the one or more metadata tags corresponding to the corrupting media asset, wherein after the preventing the first selected user viewing profile does not include the one or more metadata tags corresponding to the corrupting media asset; and 

updating the second unselected user viewing profile automatically to include the one or more metadata tags corresponding to the media asset.






7. The method of claim 1, further comprising: generating for display a prompt requesting confirmation from the first user whether to proceed with the selected media asset in response to determining that the one or more metadata tags do not match the first selected user viewing profile.





Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421

/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421